 1   Geri N. Kahn (State Bar Number 148536)
     geri@gerinkahn.com
 2   Law Office of Geri N. Kahn
     465 California Street, Suite 609
 3   San Francisco, CA 94104
     (415) 397-5446
 4   (707) 312-8271
     Attorney for Plaintiff
 5

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     Erik Jason Meister,                                      Case No. 2:18-cv-02779-AC
11
            Plaintiff,                                        STIPULATION AND [PROPOSED] ORDER
12                                                            FOR THE AWARD AND PAYMENT OF
     vs.                                                      ATTORNEY FEES PURSUANT TO THE
13                                                            EQUAL ACCESS TO JUSTICE ACT, 28
     Andrew M. Saul, Commissioner of Social Security,         U.S.C. § 2412(d),
14
            Defendant.
15
            IT IS HEREBY STIPULATED, by and between the parties through their undersigned counsel,
16
     subject to the approval of the Court, that Plaintiff be awarded attorney fees in the amount of FOUR
17

18   THOUSAND FOUR HUNDERD SEVENTY THREE DOLLARS AND 70 CENTS $4,473.70) under

19   the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for

20   all legal services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
21
     accordance with 28 U.S.C. §2412(d).
22
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider the matter
23
     of Plaintiff’s assignment of EAJA fees to counsel Geri N. Kahn. Pursuant to Astrue v. Ratliff, 560 U.S.
24
     586, 598 (2010), the ability to honor the assignment will depend on whether the fees are subject to any
25

26   offset allowed under the United States Department of the Treasury’s Offset Program. After the order for

27   EAJA fees is entered, the government will determine whether they are subject to any offset.
28          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that

            Case No. 2:18-cv-02779-AC                   1
                                   STIP AND PROP ORDER FOR EAJA FEES AND COSTS
 1   Plaintiff does not owe a federal debt, then the government shall cause the payment of fees and costs to be

 2   made directly to counsel Geri N. Kahn, pursuant to the assignment executed by Plaintiff. Any payments
 3
     made shall be delivered to counsel.
 4
            This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney fees,
 5
     and does not constitute an admission of liability on the part of Defendant under the EAJA or otherwise.
 6
     Payment of the agreed amount shall constitute a complete release from, and bar to, any and all claims
 7

 8   that Plaintiff and/or counsel including the Law Office of Geri N. Kahn, Attorney at Law, may have

 9   relating to EAJA attorney fees in connection with this action. This award is without prejudice to the
10   rights of counsel to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
11
     savings clause provisions of the EAJA.
12

13
                                                  Respectfully submitted,
14

15   Dated: December 13, 2019                     LAW OFFICE OF GERI N. KAHN

16                                         By:    /s/ Geri N. Kahn
                                                  GERI N. KAHN
17                                                Attorneys for Plaintiff
18   Dated: December 16, 2019                     McGregor W. Scott
19                                                United States Attorney

20                                         By:    /s/ Patrick Snyder*
                                                  PATRICK SNYDER on behalf of MARCELO N.
21                                                ILLARMO (*authorized by telephone call, December 13,
                                                  2019)
22
                                                  Special Assistant United States Attorney
23                                                Attorneys for Defendant

24

25

26

27

28

            Case No. 2:18-cv-02779-AC                   2
                                   STIP AND PROP ORDER FOR EAJA FEES AND COSTS
 1                                    [PROPOSED] ORDER

 2

 3
     Pursuant to stipulation, IT IS SO ORDERED.
 4

 5
     Dated: December 16, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

           Case No. 2:18-cv-02779-AC                   3
                                  STIP AND PROP ORDER FOR EAJA FEES AND COSTS
